DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 07/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.

Information Disclosure Statement
The information disclosure statements filed 06/17/2019, 06/25/2020, and 03/29/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein has not been considered.
With regards to the IDS filed 06/17/2019, for foreign patent documents EP1841381B1, RU2535704C1, and WO2007039450A1, only a concise explanation of relevance has been filed; 
With regards to the IDS filed 06/25/2020, for foreign patent documents JP2004306557, JP2015528032, JP2016037041, JP2016040121, JP2016179638, JP2016221682, WO2016053305, WO2017014784, WO2017018984 only a concise explanation of relevance has been filed; however, no copies of the documents have been provided, and no copy has been provided for foreign patent document WO0206447. 
With regards to the IDS filed 03/29/2021, for foreign patent document cite no. 1-11 and 14-16,  only a concise explanation of relevance has been filed; however, no copies of the documents have been provided, and no copy has been provided for foreign patent document cite no. 17-19. Furthermore, foreign patent document cite no. 14-15 appear to be duplicate entries. 
Additionally, in the IDS filed 03/29/2021, a copy of an English language abstract for foreign patent document JP2016-179638 was filed along with the IDS; however, no such document was listed on the IDS, therefore the document has not been considered. 
The information disclosure statement filed 03/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
With regards to the IDS filed 03/29/2021, for non-patent literature document cite no. 1 and 3-5, no concise explanation of relevance has been provided for the documents not in the English language. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference chara.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 14, the listing of compounds (B) is suggested to be preceded by language such as “any of” or “at least one of” for clarity 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1 and 5 is a relative term which renders the claims indefinite.  The terms "about 10 " are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of particle size ranges and latex polymer concentration in the binder fluid intended to be included by “about” is not clarified in the instant specification or claim language. For examination purposes, the ranges will be treated as being limited to the numerical boundaries explicitly set forth in the claim language. 
Claims 2-7 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/112628 A1, hereinafter referred to as "Zhang"). US 2018/0298222 is being relied upon for the citations of Zhang. 
Regarding claim 1, Zhang teaches a sinterable conductive composition comprising a metal component having an average particle diameter of greater than 5 nm to 100 µm, an emulsion comprising water and at least one polymer having an average particle diameter of 5 nm to 1000 µm [0028-0031]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Zhang further teaches the composition including a surfactant [0063] and the polymer being made from monomers selected from a list including styrene, acrylic and methacrylic esters, and acrylamide [0051]. 
Regarding claim 2, Zhang teaches polymethylmethacrylate as a particularly desirable polymer [0051]. 
Regarding claim 5, Zhang teaches the polymer being present in the emulsion in an amount of 10 weight percent [0056]. 
Regarding claim 6, Zhang teaches an example of the composition using a polyoxyethylene oleyl ether surfactant [0085]. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/112628 A1, hereinafter referred to as "Zhang") as applied to claim 1 above, and further in view of Ma et al. (US 6433117, hereinafter referred to as "Ma"). US 2018/0298222 is being relied upon for the citations of Zhang. 
Regarding claims 3-4, Zhang teaches the polymer being made monomers including styrene, acrylic and methacrylic esters, and many others, such that the polymer composition is not particularly limited, and further teaches polystyrene and polymethylmethacrylate as preferably polymers [0051]. 
Ma teaches a composition for aqueous ink jet inks containing a copolymer dispersant (Abstract) and fine metal particles (Col. 6 lines 35-37). Ma teaches that the copolymers may be prepared from combinations of hydrophobic and hydrophilic monomers (Col. 3 lines 65-67) including 2-phenoxyethyl methacrylate, cyclohexyl methacrylate, styrene, methyl methacrylate, n-butyl acrylate (Col. 3 lines 47-63), and methacrylic acid (Col. 3 lines 29-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the polymer in the composition of Zhang to include any of the hydrophobic and hydrophilic monomer combinations as taught by Ma. Starting from the disclosure of Zhang, which teaches both acrylic and methacrylic monomers [0051], including a cyclohexyl acrylate monomer in the co-polymer would have been further obvious to one of ordinary skill in the art. As Ma teaches the polymer composition as an aqueous additive that can be used as a polymeric binder in the form of a water dispersible latex emulsion (Co1. 7, lines 19-23), one of ordinary skill in the art would have a reasonable expectation of success in making the modification. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/112628 A1, hereinafter referred to as "Zhang") as applied to claim 6 above, and further in view of Toyada et al. (US 2006/0240259, hereinafter referred to as "Toyoda"). US 2018/0298222 is being relied upon for the citations of Zhang. 
Regarding claim 7, Zhang teaches using a polyoxyethylene surfactant [0085], and further teaches the surfactant may be selected from anionic surfactants with anionic functional groups such as sulfate, and further discloses alkyl-ether sulfates as suitable surfactants [0063]. However, Zhang does not disclose the specific surfactants as claimed. 
Toyoda teaches a microencapsulated particulate metal material being coated by a polymer, the polymer including an anionically polymerizable surfactant [0068] for use in ink jet applications [0010]. Toyoda further teaches an ammonium salt of a polyoxyethylene alkyl ether sulfate as a suitable anionic surfactant [0184]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyoxyethylene surfactant in the composition of Zhang and selected a polyoxyethylene alkylphenyl ether ammonium sulfate surfactant as suggested by anionic surfactant groups disclosed in Toyoda. As Zhang and Toyoda both teach similar anionic surfactants for use in polymer compositions mixed with metal particles, one of ordinary skill would have a reasonable expectation of success in making the modification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/125,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each. 
Regarding claim 1, claim 1 of ‘062 teaches a composition comprising: 
a metal powder build material with an average particle size of 10-250 µm; and 
a binder fluid comprising: 
an aqueous liquid vehicle with latex polymer particles having an average particle size of 10-300 nm dispersed therein, 
wherein the latex polymer particles are made from (A) a co-polymerizable surfactant and (B) a monomer combination including at least two of styrene, p-methyl styrene, a-methyl styrene, 2-hydroxyethyl acrylate, 2-hydroxyethyl methacrylate, 2-hydroxypropyl acrylate, 2-hydroxypropyl methacrylate, methyl methacrylate, hexyl acrylate, hexyl methacrylate, butyl acrylate, butyl methacrylate, ethyl acrylate, ethyl methacrylate, 2-ethylhexyl acrylate, 2- ethylhexyl methacrylate, propyl acrylate, propyl methacrylate, octadecyl acrylate, octadecyl methacrylate, stearyl methacrylate, vinylbenzyl chloride, isobornyl acrylate, tetrahydrofurfuryl acrylate, 2-phenoxyethyl methacrylate, benzyl methacrylate, benzyl acrylate, ethoxylated nonyl phenol methacrylate, ethoxylated behenyl methacrylate, polypropyleneglycol monoacrylate, isobornyl methacrylate, cyclohexyl methacrylate, cyclohexyl acrylate, t-butyl methacrylate, n-octyl methacrylate, lauryl methacrylate, tridecyl methacrylate, alkoxylated tetrahydrofurfuryl acrylate, isodecyl acrylate, isobornyl methacrylate, isobornyl acrylate, dimethyl maleate, dioctyl maleate, acetoacetoxyethyl methacrylate, diacetone acrylamide, N-vinyl imidazole, N-vinylcarbazole, and N-vinyl- caprolactam and (C) a monomer selected from a group including methacrylic acid and acrylic acid. 
Claims 2-7 are taught by the combination of claims 3-7 of ‘062. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2016/068899 A1 teaches a metal powder build material coated with latex polymer nano-beads
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737     			/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737